Citation Nr: 1010820	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-10 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic lumbosacral 
strain, to include as secondary to service-connected right 
knee disability.  

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to 
February 1973; he had additional periods of active duty for 
training (ACDUTRA) with the Navy Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision in which the RO, inter 
alia, denied service connection for bilateral hearing loss, 
for tinnitus, for a low back disability, for hypertension, 
for a right ankle disability, and for a left knee disability.  
The Veteran filed a notice of disagreement (NOD) in May 2006, 
and the RO issued a statement of the case (SOC) in February 
2007.  In April 2007, the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) with 
respect to the denials of service connection for hearing 
loss, for tinnitus, for a low back disability, and for 
hypertension.  

In March 2009, the appellant testified during a hearing 
before a Decision Review Officer of the RO; a transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The Veteran currently has hearing loss to an extent 
recognized as a disability for VA purposes, but the only 
competent, probative opinion on the question of whether there 
is a nexus between current hearing loss and service weighs 
against the claim. 

3.  The Veteran's tinnitus was not shown in service, and the 
only competent evidence or opinion weighs against a medical 
nexus between this later diagnosed disability and service.

4.  No complaints of low back disability were documented in 
service, or for many years thereafter; there is no medical 
evidence of a nexus between the Veteran's lumbosacral strain 
and military service and the most probative medical opinion 
on the question of whether there exists a relationship 
between the lumbosacral strain and his service-connected 
right knee disability weighs against the claim.  

5.  Hypertension was not shown in service, the first 
documented diagnosis of hypertension is more than one year 
after discharge from active service, and there is no 
competent evidence or opinion of a nexus between the 
Veteran's current hypertension and either his active military 
service or any period of ACDUTRA during his Reserve service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for chronic 
lumbosacral strain, to include as secondary to service-
connected right knee disability, are not met.  38 U.S.C.A. 


§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

4.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, October 2005 and March 2006 pre-rating 
letters, as well as a December 2009 post-rating letter, 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The October 2005 letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The March 2006 letter provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  Hence, the October 2005 and March 2006 
letters met Peligrini's and Dingess/Hartman's content of 
notice requirement as well as the VCAA's timing of notice 
requirements.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), private medical 
records, and the reports of VA examinations dated in October 
2005, October 2009, and November 2009.  Also of record and 
considered in connection with the appeal are the transcript 
of the March 2009 RO hearing, the Veteran's military 
personnel records, and various written statements provided by 
the Veteran and by his representative, on his behalf.  No 
further RO action on these matters, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).



A.  Bilateral Hearing Loss and Tinnitus

During the March 2009 RO hearing, the Veteran attributed his 
bilateral hearing loss and tinnitus to acoustic trauma during 
military service - in particular, exposure to demolition and 
ammunitions fire.  His last duty assignment and major command 
during active duty was underwater demolition team.  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs throughout active duty and Reserve service 
reflect that, on audiometric testing, his hearing was within 
normal limits throughout service and did not meet the 
requirements of section 3.385, as noted above.  

The Board notes that the absence of in-service evidence of a 
hearing loss disability is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On October 2009 audiometric testing, the Veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
15
15
25
35
Left
20
20
15
25
35


Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 90 percent in the left ear.  The 
examiner noted that the Veteran had normal hearing for 
frequencies 500 Hz to 3,000 Hz and mild sensorineural hearing 
loss at 4000 Hz, bilaterally.  The examiner also noted that 
the Veteran complained of ringing in his ears and tinnitus 
was diagnosed.  

The report of the October 2009 VA examination reflects that 
the Veteran said that he was exposed demolition once a week 
during service, as well as weapon fire and jet planes.  
During civilian life, he said he worked as a foreman doing 
maintenance roadwork and was exposed to jackhammers and truck 
noise.  The examiner noted that the Veteran's hearing was 
within normal limits during active duty and that audiograms 
from the Navy Reserve dated between 1982 and 1990 were also 
within normal range.  STRs were also silent for any 
complaints of tinnitus.  Based on the foregoing, the examiner 
opined that the Veteran's hearing loss and tinnitus were 
"less likely than not" a result of military noise exposure.

In this case, although the above-cited pure tone thresholds 
are within normal range from 500 to 3, 000 Hz, the Veteran's 
speech recognition scores-which are less than 94 percent in 
each ear-establish that he has current hearing loss to the 
extent recognized as a disability for VA purposes, pursuant 
to 38 C.F.R. § 3.385.  Moreover, the October 2009 VA examiner 
diagnosed the Veteran with tinnitus.  The remaining question, 
however, is whether the Veteran's current hearing loss 
disability and tinnitus are related to service.

The Board has carefully considered the Veteran's statements 
regarding noise exposure during military service and during 
civilian life.  The Board notes that a layperson is competent 
to report on matters observed or within his or her personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Veteran is also competent to testify about observable 
symptoms or injury residuals, such as hearing loss and 
tinnitus.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Moreover, the Veteran is also 
competent to report a continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, 
despite the Veteran's likely in-service noise exposure and 
evidence of current disability, the claims must nonetheless 
be denied on the basis of medical nexus. 

In this case, the Veteran's STRs reflect no complaints, 
findings, or diagnosis of hearing loss or tinnitus during the 
Veteran's active service.  In fact, the first and only 
evidence of hearing loss and tinnitus in the claims file is 
the Veteran's complaint of hearing loss and tinnitus advanced 
in connection with the July 2005 claim for service 
connection, which was filed more than 33 years after active 
duty and more than 11 years after Reserve service.  The Board 
points out that passage of so many years between discharge 
from active service and manifestation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Moreover, the only competent opinion addressing the etiology 
of the Veteran's hearing loss and tinnitus weighs against 
each claim.  The October 2009 VA examiner evaluated the 
Veteran, and considered the Veteran's complaints and 
descriptions of noise exposure and the documented evidence in 
the claims file.  However, the examiner concluded that the 
Veteran's hearing loss and tinnitus were less likely as not a 
result of noise exposure while in service.  This opinion-
which the Board accepts as probative for the reasons noted 
above-constitutes the only competent opinion to address the 
relationship between the Veteran's military service and his 
current hearing loss and tinnitus, and neither the Veteran 
nor his representative has identified, presented, or alluded 
to the existence of a contrary medical opinion-i.e., one 
that, in fact, establishes a relationship between service and 
his hearing loss and tinnitus. 

For these reasons, the Board finds that service connection 
for bilateral hearing loss and for tinnitus is not warranted. 

B.  Lumbosacral Strain

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As will be discussed further below, a private physician has 
opined that the Veteran's low back disability is secondary to 
his service-connected right knee disability, characterized as 
degenerative joint disease and residuals of a right patella 
chip fracture and torn cartilage.  During the March 2009 RO 
hearing, as well as during the October 2005 and October 2009 
VA examinations, the Veteran asserted that his low back pain 
was directly related to injuries sustained during parachutes 
jumps in service.  Hence, the Board has considered the 
Veteran's claim for service connection on a direct basis and 
as secondary to his service-connected right knee disability.  
However, for the reasons explained below, the Board finds 
that the claim must be denied under either theory of 
entitlement.

The Veteran's STRs are unremarkable for any complaints, 
findings, or diagnosis of a low back disability.  The January 
1973 discharge examination reflects that the Veteran's spine 
was normal.  The Veteran's Naval Reserve records are also 
unremarkable for any low back disability.  Periodic 
examinations in April 1980, January 1981, December 1982, 
January 1982, December 1983, September 1988, November 1988, 
November 1989, and December 1990 all reflect that the 
Veteran's spine was normal and he denied recurrent back pain 
on corresponding Reports of Medical History.  

The Veteran's Reserve records reflect that he injured his 
right knee falling into a hole while jogging in May 1985.  He 
sustained an osteochondral fracture of the right patella and 
underwent surgery later that month.  He was later diagnosed 
with chondromalacia and degenerative joint disease. 

In a June 2005 letter, Dr. Menaquale, a private podiatrist, 
stated that the Veteran had been experiencing right lower 
back pain and stiffness for one and a half years.  The doctor 
said that this was directly related to osteoarthritis in the 
Veteran's right knee.

The report of an October 2005 VA examination reflects the 
Veteran's complaints of low back since a parachute jump 
during Reserve service in 1989.  Range of motion was limited 
to 20 degrees on extension and 80 degrees on forward flexion.  
The diagnosis was chronic lumbosacral strain with no 
relationship to any residuals of a right knee injury.  

During the March 2009 RO hearing, the Veteran indicated that 
he injured his low back during a parachute jump in 1982 or 
1983.  He said the injury occurred during service with the 
Navy Reserve in Rhode Island and that he went to a hospital 
after the incident.  He could not recall if it was a military 
or civilian hospital.  He said that he has had pain since the 
injury.

The report of a November 2009 VA examination reflects the 
Veteran's complaint of chronic low back pain since bad 
parachute jumps in 1973 and 1983.  On physical examination, 
the Veteran had limited range of motion of his thoracolumbar 
spine in all directions.  There was no tenderness to 
palpation and no paravertebral spasms.  He had a mildly 
antalgic gait.  X-rays revealed osteoarthritic changes in the 
hips, but the lumbar spine was unremarkable.  The examiner 
noted that the claims file included at least five physical 
examinations after 1983, going up to December 1990, which 
showed no problems with the Veteran's spine.  Therefore, the 
examiner opined that the Veteran's current back pain was 
"not due to or aggravated" by military service.

At the outset, the Board notes that it has carefully 
considered the statements of the Veteran indicating that he 
injured his low back during a parachute jump.  As mentioned, 
a layperson is competent to report on matters observed or 
within his or her personal knowledge.  See Layno, 6 Vet. App. 
at 470.  But while the Veteran is certainly competent to 
assert that he injured his low back during a parachute jump, 
in this case, the Board finds that these statements are 
inconsistent with contemporaneous medical records.  In this 
regard, his STRs are unremarkable for any report of a low 
back injury or complaints of low back pain.  Moreover, on 
each Report of Medical Examination and Report of Medical 
History dated through December 1990, the Veteran's spine was 
normal and he specifically denied having recurrent back pain.  
For these reasons, the Board finds that the Veteran's current 
assertions that he injured his low back during military 
service lack credibility.  

The Board also points out that, even if the Veteran 
assertions of in-service low back injury were accepted as 
credible, the record would still provide no basis for 
allowance of the claim on a direct basis.  The Veteran was 
not diagnosed with lumbosacral strain until October 2005-33 
years after active duty and 11 years after Reserve service.   
The Board notes that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Further, the only competent medical opinion evidence to 
address the question of nexus between the Veteran's low back 
disability and military service weighs against the claim.  In 
this regard, the November 2009 VA examiner opined that the 
low back disability was not due to or aggravated by the 
Veteran's military service.  Significantly, neither the 
Veteran nor his representative has presented or identified 
any contrary medical opinion, i.e., one that, in fact, 
supports the claim on a direct basis.  The Board points out 
that the medical records reflecting the Veteran's own 
reported history of the etiology of his low back disability 
do not, without more, constitute competent medical evidence 
of the required nexus.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

As regards service connection on a secondary basis, the Board 
notes that the medical opinions regarding the relationship 
between the Veteran's low back disability and his service-
connected right knee disability diverge.  Although Dr. 
Menaquale submitted a letter in support of a medical nexus, 
the October 2005 VA examiner provided a negative opinion in 
this regard.  When reviewing such medical opinions, the Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995). However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  In assessing medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

In this case, the Board finds that the October 2005 VA 
examiner's opinion that the Veteran's lumbosacral strain is 
not related to his service-connected right knee disability is 
more persuasive than the opinion of Dr. Menaquale.  The VA 
examiner's opinion was based on a review of the entire claims 
file, the Veteran's reported medical history, as well as a 
physical examination of the Veteran.  Consequently, this 
opinion is especially probative.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  
On the other hand, Dr. Menaquale provided no rationale for 
his conclusion that such a medical relationship does, in 
fact, exist.  In light of the above, the Board finds that 
that weight of the competent, persuasive evidence supports a 
finding that the Veteran's low back disability is not related 
to his service-connected right knee disability.  

For these reasons, the Board finds that service connection 
for lumbosacral strain, to include as secondary to service-
connected right knee disability, is not warranted.

D.  Hypertension

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and hypertension becomes manifest 
to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Board observes that, with respect to the Veteran's Navy 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 
C.F.R. § 3.6.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater, and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).

Considering the record in light of the above, the Board finds 
that service connection for hypertension is not warranted.

The Veteran's STRs are unremarkable for any findings or 
diagnosis of hypertension during active duty.  The report of 
the April 1969 enlistment examination reflects that the 
Veteran's blood pressure was 138/88.  The report of the 
January 1973 discharge examination reflects that his blood 
pressure was 128/78.  The Veteran's Reserve records reflect 
that his blood pressure was 130/70 in April 1980; 132/80 and 
138/82 in December 1982; 138/88 in January 1982; 136/78 and 
128/76 in December 1983; 140/78 in November 1988; and 120/78 
in November 1989.  The report of a December 1990 periodic 
examination reflects that the Veteran's blood pressure was 
138/92 and 135/90 and it was noted that he had "borderline 
hypertension."

The report of the October 2005 VA examination reflects that 
the Veteran said he had been treated for hypertension for 10 
years.  On examination, his blood pressure was 177/93 on the 
left arm, 167/90 on the right arm, followed by 171/97 on the 
left.  The diagnosis was high blood pressure, treated and 
uncomplicated to date.  

Although the Veteran had diastolic pressures greater than 90 
mm on a single day in December 1990, the evidence does not 
reflect that his diastolic pressure was predominately 90 mm 
or greater during active duty or Reserve service.  Hence, the 
diagnosis of borderline hypertension was given in December 
1990.  Moreover, the Veteran reported that being treated for 
hypertension since 1995, more than one year after service 
discharge, and, hence, outside of the period for presumptive 
service connection for hypertension.  See 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, while the medical evidence establishes that the 
Veteran does have current hypertension, there is simply no 
medical evidence or opinion even suggesting a relationship 
between hypertension and service, to include any period of 
ACDUTRA, and neither the Veteran nor his representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.  In short, there is no 
competent medical evidence to support the claim for service 
connection for hypertension.

D.  All Claims

In addition to the objective evidence discussed above, in 
adjudicating each claim, the Board has considered the oral 
and written assertions advanced by the Veteran and by his 
representative, on his behalf.  However, to the extent that 
those assertions are being offered either to establish a 
nexus between each current disability under consideration and 
service, such evidence must fail.  Matters of diagnosis and 
etiology are within the province of trained professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons are not shown to possess the appropriate training 
and expertise, neither the Veteran nor his representative is 
competent to provide a probative (persuasive) opinion on the 
matters upon which these claims turns.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss, for tinnitus, for 
lumbosacral strain, and for hypertension must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for chronic lumbosacral strain, to include 
as secondary to service-connected right knee disability, is 
denied.

Service connection for hypertension is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


